Citation Nr: 0405884	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  94-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident in March 1983, 
to include fracture of the left wrist, back injury, right leg 
disabilities, and deviated septum.

2.  Entitlement to service connection for residuals of Agent 
Orange exposure, to include hernias, colostomy and colon 
resection, blood in stool, pharyngeal seals, and hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Board hearing in 
December 1997.  A copy of the transcript of that hearing is 
of record.  

In a March 1998 remand the Board found the veteran had 
perfected a timely appeal from a February 1991 rating 
decision denying service connection for residuals of injuries 
sustained in a motor vehicle accident in March 1983.  The 
case was remanded to the RO for additional development, 
including de novo adjudication.  The case remanded by the 
Board for further development in February 2000.

In a July 2000 rating decision the RO, in pertinent part, 
denied entitlement to service connection for residuals of 
Agent Orange exposure, to include hernias, colostomy and 
colon resection, blood in stool, pharyngeal seals, and hiatal 
hernia.  The veteran subsequently perfected his appeal as to 
these matters.

In January 2003, the Board remanded the issues on appeal to 
the RO to allow the veteran an additional opportunity to 
present evidence at a personal hearing.  The veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge in June 2003.  A copy of the transcript of 
that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record indicates the veteran has not been 
adequately notified of the VCAA as it applies to his present 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Therefore, additional development is required 
prior to appellate review.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to these claims.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  Whether 
or not any additional evidence or 
information is received, the RO must re-
adjudicate the claims.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




